Citation Nr: 0401990	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946, from January 1951 to April 1952, and from April 1955 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a total disability 
rating based on individual unemployability and increased the 
rating for the residuals of a cervical spine injury from 40 
to 60 percent effective in June 2002.  The veteran submitted 
a notice of disagreement with the denial of a total rating 
based on unemployability, and the effective date assigned for 
the 60 percent rating for the cervical spine disability.

In the notice of disagreement the veteran, through his 
representative, asserted that he was entitled to an effective 
date of January 4, 2001, for the assignment of the 60 percent 
rating for the cervical spine disability.  He based that 
assertion on the fact that his claim for an increased rating 
was received at the RO on January 4, 2001.  In a February 
2003 rating decision the RO's Decision Review Officer 
conducted a de novo review of that issue and determined that 
the veteran was entitled to an effective date of January 4, 
2001, for assignment of the 60 percent rating.  For that 
reason the Board finds that the issue of the effective date 
assigned for the 60 percent rating for the cervical spine 
disability is no longer in contention, and that that issue is 
not within the Board's jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal).

The Decision Review Officer continued the denial of a total 
rating based on unemployability, and issued a statement of 
the case pertaining to that issue in February 2003.  The 
veteran then perfected an appeal of that issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he is entitled to a total rating 
based on unemployability because he is precluded from working 
due to his multiple medical problems and his age.

Development of the Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003)).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is potentially applicable 
to all claims submitted after the date of enactment, or filed 
before the date of enactment and still pending before VA on 
that date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).

The veteran's claim for an increased rating, which the RO 
correctly interpreted as including a claim for a total rating 
based on unemployability, was submitted in January 2001.  The 
VCAA is, therefore, applicable to his claim.  In notices sent 
to the veteran in March and August 2002 the RO notified him 
of VA's duty to inform him of the evidence needed to 
substantiate his claim and to assist him in developing that 
evidence.  The RO did not, however, inform him of the 
evidence required to establish entitlement to a total rating 
based on individual unemployability; the evidence referred to 
in the notices pertained to establishing entitlement to 
service connection, not a total disability rating.  The Board 
finds, therefore, that the prior notices provided to the 
veteran are not sufficient to fulfill VA's duty to inform him 
of the evidence needed to substantiate his claim, and that 
remand of the case is required.

Additional Development Required

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  
38 C.F.R. § 4.16(a) (2003).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2003).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2003).  

The veteran's service-connected disabilities consist of the 
residuals of an injury to the cervical spine with a history 
of surgery and anterior cervical diskectomy and fusion at C5-
C6, rated as 60 percent disabling; and the residuals of a 
cerebrovascular accident, rated as 30 percent disabling.  His 
service-connected disabilities meet, therefore, the 
percentage requirements of 38 C.F.R. § 4.16(a).  The question 
remains, however, of whether his service-connected 
disabilities alone, without considering his non-service-
connected disabilities or his age (79), preclude him from 
engaging in substantially gainful employment.

The veteran has presented a report from his medical care 
provider indicating that his multiple medical disorders, 
together with his age of 79 years, prevent him from engaging 
in substantially gainful employment.  In addition to the 
service-connected residuals of the cervical spine injury and 
the residuals of the cerebrovascular accident, the medical 
evidence shows that his medical impairments include coronary 
artery disease, status post myocardial infarction with four-
vessel coronary artery bypass graft and the placement of two 
stents; bundle branch block with borderline 1st degree 
atrioventricular block and occasional premature ventricular 
contractions; gastroesophageal reflux disease; peripheral 
neuropathy; degenerative disc disease of the lumbar spine 
with chronic low back pain and sciatic neuropathy, status 
post laminectomy; a history of colon cancer; and lung cancer.

Any disability resulting from medical disorders for which 
service connection has not been established cannot be 
considered in determining whether the veteran is entitled to 
a total disability rating based on individual 
unemployability.  In addition, his age of 79 years is not a 
factor in making that determination.  Because the medical 
evidence is unclear as to whether the service-connected 
disabilities alone would preclude him from obtaining and 
maintaining substantially gainful employment, the Board finds 
that a VA examination and medical opinion on that issue is 
necessary prior to adjudicating the veteran's appeal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994) (if the percentage 
requirements of 38 C.F.R. § 4.16(a) are met, an examination 
and medical opinion are required regarding the affects of the 
service-connected disabilities on the veteran's ability to 
work).

In addition to the above, the documents in the claims file 
indicate that the veteran was awarded disability benefits 
from the Social Security Administration (SSA) effective in 
January 1984.  If the records pertaining to that claim are 
still available, a copy of the SSA decision, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of a cervical spine injury or the 
residuals of a cerebrovascular accident 
since August 2000.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
any identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should provide the veteran a 
VA medical examination in order to obtain 
a medical opinion on the extent to which 
the residuals of an injury to the 
cervical spine and the residuals of a 
cerebrovascular accident prevent him from 
engaging in substantially gainful 
employment.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner, and 
its receipt and review should be 
acknowledged in the examination report.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination pertaining to the residuals 
of the cervical spine injury and the 
residuals of the cerebrovascular accident 
and describe all of the functional 
limitations resulting from those 
disabilities.  Based on the results of 
the examination, the available medical 
evidence, and sound medical principles, 
and excluding consideration of the 
veteran's age and any disability for 
which service connection has not been 
established, the examiner should also 
determine what affect those functional 
limitations would have on the veteran's 
employability.  Specifically, the 
examiner should provide an opinion on 
whether the residuals of the cervical 
spine injury and/or the residuals of the 
cerebrovascular accident prevent him from 
engaging in substantially gainful 
employment.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


